DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2. The information disclosure statements (IDS) submitted on  12/17/2020 and 04/07/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Priority
3. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Abstract Objection
4. The abstract of the disclosure is objected to because it contains more than 150 words. Appropriate correction is required.  

Claim Objections
5. Claim 1 is objected to because of the following informalities:  the limitation in claim 1 , in line 10  “a gear stage” and in line 14 “downstream gear stage”   and in line 17 “the downstream gear stage” should be consistent with each other in order to improve clarity of the claim language. 
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).                                                                                                                                                                                                        
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.  Claims 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, 
 the limitation in claim 1 line 10 recites “a first gear stage” is unclear. It is not clear whether “a first gear stage” of claim 1, line 9 and “the first gear stage” of claim 1, line 14  and “the first gear stage” of claim 1 line 16 references the same limitation “a gear stage” of claim 1 line 10, or, if it is a new limitation. 


Claim Rejections - 35 USC § 102
7.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
   
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 



Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer et al. (US 8,154,427 B2, hereinafter Mayer).

Regarding claim 1, Mayer teaches,
Rotary encoder  (Col 2, line 20, Multiturn rotary encoder),  
for determining an angular position  of a shaft (Col 2, lines 24-27, determines angular position such that evaluation unit process a single turn position signal forms into a single turn code word which indicates the absolute position of an input shaft with in one revolution)  , comprising:
 - the shaft  (Col 4, line 58,Figure 1, input shaft) which is connected to an external shaft (Col 4, line 59,Figure 1, output shaft) and can be driven by it (Col 4, lines 55-60, First gear stage 32.1 is coupled directly to input shaft W and its output shaft is in tum coupled to second gear stage 32.2. Col1, lines 33-34, In the case of gear-based multiturn units, the input shaft actuates one or perhaps several gear stages), 
- a first gear unit and a second gear unit which each follow rotations of the shaft , (Col 4, lines 49-50, Figure 1, multiturn unit 30 is a gear-based multiturn unit  which, with two gear / gear stages 32.l, 32.2. Both gears are coupled to shafts, which actuates the gears. . Col1, lines 33-34,) , 
wherein both gear units  can be driven independently of each other by the shaft (Col 4, lines 55-60,Figure 1,  First gear stage 32.1 is coupled directly to input shaft W and its output shaft is in tum coupled to second gear stage 32.2. Col1, lines 33-34, In the case of gear-based multiturn units, the input shaft actuates one or perhaps several gear stages), 
- wherein a first gear stage  of the first gear unit  has a first detection unit detection unit ( Col 4, lines 60-64,Figure 1,First detection unit includes first  multiturn code carriers 31.1, first multiturn scanners 33.1, and sensors), and a gear stage (Col 4, lines 61-64, Figure 1, first gear stage 32.l),  downstream of a first gear stage of the second gear unit  has a second detection unit (Col 2, 30-40,Col 4, lines 61-64,Figure 1, second detection unit includes  Gear stages  32.2, second multiturn code carriers  31.2, respectively, which are scanned by second multiturn scanners  33.2 and sensors, in order to generate second multiturn position signals MP2.1, MP2.2. The code carriers are the detection unit for position signals).
- an evaluation unit (Col 5,  Figure 1,Line 14, evaluation unit 34) for deriving the angular position from signals of the detection units ,(Col 2, lines 33 42, Figure 1, first evaluation unit, second evaluation unit, a first multi tum evaluation unit for processing the first multiturn position signals to form a first multiturn code word that indicates the number of revolutions covered by the input shaft. second multiturn evaluation unit for processing the second multiturn position signals to form a second multiturn code word likewise indicating the number of revolutions covered by the input shaft).
wherein the evaluation unit (Col 5, Figure 1,Line 14, evaluation unit 34),compares the rotations of the first gear stage  of the first gear unit  and the downstream gear stage  of the second gear unit  for plausibility, 
(Col 5, lines 6-11 and 32-40, Figure 3, FIG. 3 a comparator unit 210 to which multiturn code words MCl, MC2 (converted position signals of first gear stage and second gear stage respectively) are supplied. By comparing the values of multiturn code words MCl, MC2, comparator unit 210 determines deviations and outputs a status flag F as a function of the result of the comparison).
taking into account a known ratio of the rotation of the first gear stage of the first gear unit  to the rotation of the downstream gear stage  of the second gear unit , wherein the ratio is greater than 2 to 1.( Col 1, lines 33-37, Figure 1. In the case of gear-based multiturn units, the input shaft actuates one or perhaps several gear stages which gear down the input speed. Given a gear stage having a reduction ratio of 16:1( 16:1 > 2:1) , for example, the output shaft of the gear stage rotates one time per 16 revolutions of the input shaft).

Regarding claim 2, Mayer teaches the Rotary encoder  according to claim 1, Mayer further teaches  wherein the first gear stage of the second gear unit  has no detection unit.( Col 2, lines 36-39, Figure 1, The second multiturn gear unit includes at least one detection unit / second multiturn code carrier which is scannable by a second multiturn scanner in order to generate second multiturn position signals, Col5, lines 1-2, second multiturn code carriers 31.1, 31.2 are formed from only one magnetic dipole. Detection unit can collect data either one of the code carrier then interpolate to obtain the second multiturn code word MC2)

Regarding claim 3, Mayer teaches Rotary encoder  according to claim 1,
Mayer further teaches, wherein each detection unit comprises a magnet and a Hall sensor.( Col3, lines 62-65, Figure 1 detection unit includes multiturn code carrier 21 which has a magnet /single magnetic dipole , the poles are scanned by a first multiturn scanner 23 with plurality of sensors. Col 4, lines 3-5, the sensor elements are Hall sensors, MR  magnetoresistive) sensors, GMR (giant magneto-resistance) sensors, etc).


Regarding claim 4, Mayer teaches Rotary encoder according to claim 1,
Mayer further teaches  wherein the first and second gear units  each comprise a plurality of cascaded gear stages (Col 4, lines 49-57, Figure 1, Second multiturn unit 30 is a gear-based multiturn unit includes two gear stages 32.l, 32.2.It is to note that the number of gear stages needed is largely a function of the number of revolutions of input shaft to be determined. If only a few revolutions of input shaft are to be  measured, then one gear stage may be sufficient. On the other hand, three and more gear stages may be necessary to determine the revolutions of a feed screw of a machine tool. Col 5, lines 17-21, In addition to the variant described having a multistage reduction gear, gear-based multiturn units which, like European Published Patent Application No. 1 457 762 mentioned
at the outset proposes, are based on a differential toothed gear/cascaded are also suitable in the system described herein.)

Regarding claim 5, Mayer teaches Rotary encoder according to claim 4,Mayer further teaches  wherein the two first gear stages  each form a first gear stage (32.1, Figure 1) of the respective cascade of the first and second gear unit and are arranged directly on the shaft, and the downstream gear stage  forms a second gear (32.2, figure 1) stage of the second gear unit . ( Col 4, Figure 1, lines 58-61, First gear stage 32.l is coupled directly to input shaft W. It has a 16-fold gear reduction and its output shaft is in turn coupled to second gear stage 32.2 which likewise performs a reduction by the factor 16).

Regarding claim 6, Mayer teaches Rotary encoder  according to claim 4,Mayer further teaches  wherein the two first gear stages  are arranged at any desired position, in particular at a distance from the shaft, in the cascading of the first and second gear units. ( Col 4, Figure 1, lines 58-61, First gear stage 32.l is coupled to the shaft connected with  directly to input shaft W, and its output shaft is in turn coupled to second gear stage 32.2).

Regarding claim 7,Mayer teaches the Rotary encoder  according to claim 6,Mayer further teaches  wherein in both cascading of the first and second gear units only the gear stage  of the second gear unit (30, Figure 1) , which is determined as the first gear stage (32.1, Figure 1), has no detection unit.( Col 2, lines 36-39, Figure 1, The second multiturn gear unit includes at least one detection unit / second multiturn code carrier which is scannable by a second multiturn scanner in order to generate second multiturn position signals, Col5, lines 1-2, second multiturn code carriers 31.1, 31.2 are formed from only one magnetic dipole. Col 4, lines 61-64, Gear stages 32.l, 32.2 drive second multiturn code carriers 31.l, 31.2, respectively, at least one of the carriers are scanned by second multiturn scanners 33.1, 33.2 in order to generate second multiturn position signals MP2.1, MP2.2.)

Regarding claim 8,Mayer teaches the Rotary encoder  according to claim 2, wherein the first gear unit forms a single-stage gear unit (Col 2, lines 42-45, The multiturn rotary encoder includes a single-tum unit 10) whose single gear stage is provided with the first detection unit (Col 2, lines 42-45 Single-tum unit 10 includes a code disk 11, which is coupled directly to an input shaft W to be measured. Code
disk 11 bears a coding 12, able to be scanned photoelectrically, magnetically, capacitively, inductively, etc). , and the second gear unit (Col 4, Line 49, Figure 1, Second multiturn unit 30 is a gear-based multiturn unit) forms at least two gear stages (Col 4, Line 50, Figure 1two gear stages 32.l, 32.2.), wherein no detection unit is assigned to the first gear stage  of the second gear unit  .( Col 2, lines 36-39, Figure 1, The second multiturn gear unit includes at least one detection unit / second multiturn code carrier and the second gear stage of the second gear unit  forms the downstream gear stage  and is provided with the second detection unit (Col 2, 30-40,Col 4, lines 61-64,Figure 1, second detection unit includes  Gear stages  32.2, second multiturn code carriers  31.2, respectively, which are scanned by second multiturn scanners  33.2and sensors).

Regarding claim 9, Mayer teaches Rotary encoder  according to claim 1, Mayer further teaches wherein the evaluation unit ( Figure 3,comparator 210, Col 5, line 35) checks whether the angular position of the downstream gear stage ( Figure 1, gear stage 32.2)  of the second gear unit (Figure 1 , 30 gear unit) changes according to the known ratio of the rotations to the angular position of the first gear stage  of the first gear unit , or whether the angular position of the downstream gear stage (G2S2) of the second gear unit (G2) does not change in any proportion to (Col 5, FIGS. 3 and 4 further processing or evaluation of multi turn code words MCl, MC2 is done by a comparator unit 210. comparator unit 210 determines deviations and outputs a
status as a function of the result of the comparison between Single-turn code word SC and at least one of multiturn code words MCl, MC2 of angular position of downstream gear stages of gear unit 30) in particular completely independently of, an angular position change of the first gear stage  of the first gear unit (Col 6, Figure 4, Since two multiturn code words MCl, MC2, which are generated completely independently of each other in multiturn rotary encoder 300, are
transmitted to sequential electronics system 350, not only faults in multiturn units 20, 30, but also errors in the data transmission from multiturn rotary encoder 300 via data transmission channel 330 to sequential electronics system
350 are also able to be determined).

Regarding claim 10, Mayer teaches Rotary encoder  according to claim 1, Mayer further teaches wherein each gear stage (Col4, line 50, figure 1, gear stages 32.l, 32.2)  itself consists of cascaded gear wheels and is driven by means of an output gear wheel (Col 5, lines 17-21, In addition to the variant described having a multistage reduction gear, gear-based multiturn units which, like European Published Patent Application No. 1 457 762 mentioned at the outset proposes, are based on a differential toothed gear/cascaded are also suitable in the system described herein.), which for the respective gear stage delivers a specified output speed to the downstream gear stage is separated from the downstream gear stage (Col.4, lines 58-61, Figure 1, First gear stage 32.l is coupled directly to input shaft W. It has a 16-fold gear reduction speed and its output shaft is in tum coupled to second gear stage 32.2 which likewise performs a reduction speed by the factor 16).

Regarding claim 11, Mayer teaches Rotary encoder  according to claim 10,Mayer further teaches  wherein the output gear wheel  of the first gear stage (Figure 1, gear stage 32.1) of the first gear  and the output gear wheel  of the downstream gear stage (Figure 1, gear stage 32.2) of the second gear unit  are each equipped with the first (( Col 4, lines 60-64,Figure 1,First detection unit includes first  multiturn code carriers 31.1, first multiturn scanners 33.1, and sensors) and second detection unit, (Col 2, 30-40,Col 4, lines 61-64,Figure 1, second detection unit includes  Gear stages  32.2, second multiturn code carriers  31.2, respectively, which are scanned by second multiturn scanners  33.2and sensors), respectively, and the output gear wheel  of the first gear stage of the second gear unit  has no detection unit.(A standard gear stage is a wheel pairing within a gearbox at which the speed or torque changes, Therefore, every gear stage has two or more wheels, with designated output wheel. The detection units are assigned based on the number of revolutions of input shaft. See also “What is a gear stage?, www. Tec-Science.com).




Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

a. Meder et al. (DE102017130000A1) “A multiturn rotary encoder is disclosed for reliable detection, and in particular also for determining a (absolute) multiturn position, that is to say in particular a number of complete rotations, of an input shaft, wherein the multiturn rotary encoder has: a first position measuring unit which is set up for detection and determination of a first position, in particular of the input shaft, and which has: a first scanning device; a first code carrier which can be coupled to the input shaft in order to be driven by the input shaft and which can be scanned by the first scanning device in order to generate a first position signal; and an evaluation device for processing the first position signal into a first (preferably binary) n-digit code word; and a second position measuring unit, which is configured to detect and determine a further second position, which differs from the first position, and which comprises: a second scanning device; a second code carrier coupled to said first code carrier for also being driven by said input shaft and for sensing by said second sensing means to produce a second position signal; and an evaluation device for processing the second position signal into a second, preferably binary, n-digit code word which differs from the first code word; at least one reduction gear having a reduction u coupling the first code carrier to the second code carrier; and a comparator unit which is set up to receive and compare the code words with one another, in which selected bit weights of the code words are checked for identity or for a constant difference.

b. Vandersteegen, (US 2018/0292233 A1) “The invention provides A rotary position sensor comprises a magnetic sensor for generating two independent signals indicative of at least two different order magnetic fields, and a magnetic assembly forming a first magnetic field component having a first order at the location of the magnetic sensor, in which the first magnetic field component is rotatable relative to the magnetic sensor by receiving a first angle. The magnetic assembly is also adapted for forming a second magnetic field component having a second order, different from the first order, at the location of the magnetic sensor, in which the second magnetic field component is rotatable relative to the magnetic sensor and the first magnetic assembly by receiving
a second angle. The position sensor comprises a processor for combining the two independent signals to produce a unique system state representative of the first and second angle”.

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 9 AM-5:30 PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DILARA SULTANA/    Examiner, Art Unit 2858                                                                                                                                                                                                    

	/ALVARO E FORTICH/           Primary Examiner, Art Unit 2858